The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-8 and 19-25 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
a first conductive member having an upper end reaching an upper surface of the semiconductor layer and a lower end connected to the first semiconductor portion, wherein the first conductive has a shape that extends in a first direction, a second direction and a third direction, 
the first, second, and third directions each being perpendicular to each other, and the third direction being parallel to the upper surface of the semiconductor layer;
wherein a length of each of the first conductive member and the second conductive member in the first direction is greater than a total of a length of the first conductive member in the third direction, a distance between the first conductive member and the second conductive member in the third direction, and a length of the second conductive member in the third direction, 
Independent Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
a first wiring serially connecting upper ends of first conductive members to upper ends of second conductive members for first and second conductive members that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a second direction that is parallel to the upper surface of the semiconductor layer and perpendicular to the first direction; and
a second wiring serially connecting upper ends of first conductive members to upper ends of second conductive members for first and second conductive members that have lower ends respectively connected to two of the semiconductor portions that are adjacent in a third direction that is perpendicular to the first and second directions,
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817